Citation Nr: 0938180	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  05-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for disability of the 
pelvis.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to an initial compensable rating for 
residuals of a right forearm burn.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1983 to 
December 1987.  The Veteran also had active duty service from 
January 1990 to August 1990; his discharge from this period 
of service was under other than honorable conditions.  There 
has been no administrative determination that the discharge 
from the second period of service was under dishonorable 
circumstances.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a decision dated in February 2007, the Board denied the 
Veteran's appeal.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in May 2008, the Court vacated 
the Board's February 2007 decision and remanded the case to 
the Board for action consistent with the Court's Decision.

In December 2008 the Board remanded these matters to the 
originating agency for further development.

The Board notes that the Veteran has also raised the issues 
of entitlement to service connection for diverticulosis, a 
bilateral knee disability, allergic rhinitis, hiatus hernia, 
duodenal ulcer, and right shoulder injury.  The record before 
the Board does not reflect that the originating agency has 
addressed these issues.  Therefore, they are referred to the 
originating agency for appropriate action.

The issue of entitlement to service connection for bilateral 
hearing loss disability is addressed in the REMAND that 
follows the order section of this decision.




FINDINGS OF FACT

1.  No chronic disorder of the pelvis was present in service 
or until more than one year thereafter, and any currently 
present disability of the pelvis is not etiologically related 
to service.

2.  The Veteran's service-connected right forearm burn scar 
is not deep, unstable, or painful on examination, and does 
not cover an area of 144 inches or limit function in any way.  


CONCLUSIONS OF LAW

1.  Disability of the pelvis was not incurred in or 
aggravated by active service, and the incurrence or 
aggravation of arthritis of the pelvis during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for a compensable rating for residuals of a 
right forearm burn have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801-
7805 (2007-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for arthritis of 
the pelvis and an initial compensable rating for residuals of 
a right forearm burn.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the disability rating and effective date elements 
of a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the required notice in a July 2003 letter, prior 
to the initial adjudication of the claims. Although the 
Veteran was initially provided notice with respect to the 
disability-rating and effective-date elements of the claims 
in the August 2009 Supplemental Statement of the Case, after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
disability of the pelvis.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.  Moreover, no additional 
evidence was submitted or identified in response to the 
August 2009 notice.  Therefore, there is no reason to believe 
that the ultimate decision of the originating agency on the 
merits of either claim would have been different had complete 
notice been provided at an earlier time.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and other medical records, 
and lay statements from the Veteran's acquaintances.  
Moreover, the Veteran has been afforded an appropriate VA 
examination in response to his claims.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Increased Initial Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The Board notes that, effective October 23, 2008, regulations 
regarding the evaluation of skin disease were revised.  See 
73 Fed. Reg. 185, 54708-54712 (2008).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Beginning August 20, 2002, but prior to October 23, 2008, 
scars that are deep or that cause limited motion are rated 
under Diagnostic Code (DC ) 7801.  A deep scar is one 
associated with underlying soft tissue damage, and a 
superficial scar is one not associated with underlying soft 
tissue damage.  For these scars: Area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 40 percent rating; 
Area or areas of at least 72 square inches (465 sq. cm.) but 
less than 144 square inches (929 sq. cm.) warrant a 30 
percent rating; Area or areas of at least 12 square inches 
(77 sq. cm.) but less than 72 square inches (465 sq. cm.) 
warrant a 20 percent rating; Area or areas of at least 6 
square inches (39 sq. cm.) but less than 12 square inches (77 
sq. cm.) warrant a 10 percent rating.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, are 
separately rated and combined in accordance with § 4.25.

Also beginning August 20, 2002, but prior to October 23, 
2008, scars that are superficial, do not cause limited 
motion, and cover an area of 144 inches or more are given a 
10 percent rating under DC 7802.  Unstable superficial scars 
are rated 10 percent disabling under DC 7803.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Superficial scars that 
are painful on examination are rated 10 percent disabling 
under DC 7804.  DC 7805 provides that other scars are rated 
on limitation of function of the affected part.  38 C.F.R. § 
4.118, DCs 7801-7805 (2007).

Beginning October 23, 2008, burn scar(s) or scar(s) due to 
other causes, not of the head, face, or neck, that are deep 
and nonlinear are rated under DC 7801.  For these scars: Area 
or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 40 percent rating; Area or areas of at least 72 
square inches (465 sq. cm.) but less than 144 square inches 
(929 sq. cm.) warrant a 30 percent rating; Area or areas of 
at least 12 square inches (77 sq. cm.) but less than 72 
square inches (465 sq. cm.) warrant a 20 percent rating; Area 
or areas of at least 6 square inches (39 sq. cm.) but less 
than 12 square inches (77 sq. cm.) warrant a 10 percent 
rating.  A deep scar is one associated with underlying soft 
tissue damage.  If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one extremity, 
or a single qualifying scar affects one or more extremities 
and either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, a 
separate evaluation is assigned for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, a separate evaluation is assigned based on 
the total area of the qualifying scars that affect the 
anterior portion of the trunk, and a separate evaluation is 
assigned based on the total area of the qualifying scars that 
affect the posterior portion of the trunk.  The midaxillary 
line on each side separates the anterior and posterior 
portions of the trunk.  Separate evaluations are combined 
under § 4.25.  38 C.F.R. § 4.118, DC 7801.

Also beginning October 23, 2008, burn scar(s) or scar(s) due 
to other causes, not of the head, face, or neck, that are 
superficial and nonlinear covering areas of 144 square inches 
(929 sq. cm.) or greater are rated as 10 percent disabling 
under DC 7802.  A superficial scar is one not associated with 
underlying soft tissue damage. Scar(s) that are unstable or 
painful on examination receive a compensable rating under 
7804.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Other 
scars (including linear scars) and other effects of scars 
evaluated under DCs 7800, 7801, 7802, and 7804 are rated 
under DC 7805, under which any disabling effect(s) not 
considered in a rating provided under DCs 7800-04 are 
evaluated under an appropriate diagnostic code.  38 C.F.R. § 
4.118, DCs 7801-7805.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

The Veteran contends that he has arthritis of the pelvis as 
the result of an in-service motor vehicle accident.

Service treatment records show that the Veteran was involved 
in a motorcycle accident in October 1985.  Although he 
complained of right hip and pelvis pain, no diagnosis of a 
chronic injury was made.  Similarly, X-rays of the ribs and 
pelvis were negative for evidence of abnormalities or 
discrete fractures or dislocations.  The report of 
examination for discharge in November 1987 shows that the 
Veteran had a normal clinical evaluation of the 
musculoskeletal system, and no hip or pelvis problems were 
noted.  Service examination reports dated in July 1989 and 
January 1990 also indicate a normal clinical evaluation of 
the musculoskeletal system, with no hip or pelvis problems 
noted.  In Reports of Medical examination dated in April 
1987, July 1989, and January 1990, the Veteran reported no 
history of any hip or pelvis problems.

The Veteran's medical records from the Virginia Department of 
Corrections, dated from March 1991 to November 2003, document 
no treatment or diagnosis pertaining to the Veteran's pelvis 
or hip.  At his March 1991 initial examination he did not 
report a history of arthritis, nor did he complain of any 
symptomatology resulting from his in-service motorcycle 
accident.  Upon physical examination, no pertinent 
abnormality was found.  The Board also notes that while the 
post-service medical records reflect numerous instances of 
treatment pertaining to other health conditions, such as 
right shoulder pain, they do not show that the Veteran has 
ever reported any complaints pertaining to his pelvis or hip.

A June 2008 radiology report indicates that the Veteran 
complained of right hip pain, but that no history of trauma 
was provided.  The Veteran was found to have had an intact 
hemipelvis, with the right hip showing no fracture or 
dislocation, and the joint space maintained.  The Veteran was 
diagnosed as having a normal right hip.

The Veteran was provided a VA examination in March 2009.  At 
the time of the examination, the Veteran reported having pain 
in the right hip from the time of his in-service motorcycle 
accident.  The VA examiner noted that X-rays results showed a 
normal right pelvis and normal right hip, and indicated that 
there was no evidence of right hip or right pelvis arthritis.  
The Veteran was diagnosed as having an essentially normal 
examination of the right hip, and arthralgia of the right 
hip.  After reviewing the claims file and examining the 
Veteran, the VA examiner opined that it was less likely than 
not that the Veteran's current right hip arthralgia was 
caused by his in-service motorcycle accident.  The examiner 
explained that although the Veteran did have an accident with 
his motorcycle while in the military, there was no fracture 
of the femur or hip, and he was able to reenlist with no 
profile placed on him.  The examiner also noted that there 
was no continuity of care or complaints of the right hip 
during the Veteran's second enlistment or while he was in 
jail, and that his complaints had been regarding other 
joints.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for disability of the pelvis.  Although the 
Veteran had a motorcycle accident in October 1985 and 
complained of right hip and pelvis pain immediately after, 
the Veteran was never diagnosed as having a hip or pelvis 
injury or chronic hip or pelvis disorder in service, and X-
rays of the pelvis after the accident were negative for 
evidence of abnormalities or discrete fractures or 
dislocations.  Furthermore, the record contains no 
corroborating evidence of continuity of symptomatology after 
service.  After the Veteran's separation from service in 
December 1987, service treatment records and the Veteran's 
medical records from jail indicate no complaints of or 
treatment for any hip or pelvis condition until June 2008, at 
which time the Veteran was diagnosed as having a normal right 
hip.  In this regard, the Board again notes that these 
medical records do indicate treatment for other orthopedic 
and medical complaints not related to the Veteran's pelvis or 
hip.

Moreover, the opinion of the March 2009 VA examiner was that 
the Veteran did not have right hip or pelvis arthritis, and 
that it was not likely that the Veteran's current right hip 
arthralgia was caused by his in-service motorcycle accident.  
There is no medical opinion or other competent evidence 
relating any current hip or pelvis disorder to the Veteran's 
active service.  While the Veteran might believe that he has 
arthritis of the pelvis that is etiologically related to his 
period of service, his lay opinion concerning this matter 
requiring medical expertise is of no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, the Board finds that the evidence preponderates against 
the Veteran's service connection claim, and it therefore must 
be denied.

Increased Initial Rating

After reviewing the record, the Board finds that the 
Veteran's right forearm burn residuals do not warrant a 
compensable disability rating. 

The Veteran was provided a VA examination of his service-
connected right forearm burn scar in March 2009.  On 
examination, it was noted that the Veteran had a 1.75 by 1.75 
inch scar on the anterior surface of the right upper 
extremity that was smooth and lighter than the Veteran's 
skin.  There was no tenderness on palpation, adherence to 
underlying tissue, limitation of motion, loss of function, 
underlying soft issue damage, or skin ulceration or breakdown 
over the scar.  The Veteran was diagnosed as having a healed 
burn from a motor cycle accident.

Thus, according to the competent medical evidence, the 
Veteran's service-connected right forearm burn scar is not 
deep, unstable, or painful on examination, and it does not 
cover an area of 144 inches or limit function in any way.  
The scar therefore does not warrant a compensable disability 
rating under either DCs 7801-7805 in effect prior to October 
23, 2008, or DCs 7801-7805 in effect beginning October 23, 
2008.  There is no contrary competent evidence that any 
criteria are met for a compensable rating for the Veteran's 
burn residuals under any of the relevant diagnostic codes.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a compensable rating.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).


ORDER

Service connection for arthritis of the pelvis is denied.

An initial compensable rating for residuals of a right 
forearm burn is denied.


REMAND

Pursuant to the Board's December 2008 remand orders, VA 
attempted to provide the Veteran an examination in connection 
with his claim for service connection for bilateral hearing 
loss disability.  However, a March 2009 VA examiner noted 
that the Veteran was incarcerated, that the prison would not 
bring the Veteran to a VA facility because of safety 
regulations, and that there was no way that a sound proof 
hearing booth could brought into the prison for audiology 
testing that would conform to VA regulations.  The examiner 
also noted that the claims folder contained the report of a 
hearing examination performed on February 25, 2008, by a Dr. 
M., while the Veteran was in Deerfield Prison, but did not 
indicate what the results of such hearing examination were.

However, a review of the claims folder indicates no report of 
a hearing examination performed on February 25, 2008, by a 
Dr. M., or any other hearing examination conducted while the 
Veteran was at Deerfield Prison.  Particularly considering 
VA's inability to conduct an audiological examination of the 
Veteran, VA should attempt to obtain this hearing examination 
record, and any other updated relevant records, prior to a 
final decision on the merits of the Veteran's appeal.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's bilateral hearing loss 
disability.  Specifically, the RO or 
the AMC should attempt to obtain the 
report of a hearing examination 
performed on February 25, 2008, by a 
Dr. M., while the Veteran was in 
Deerfield Prison, and any other updated 
relevant medical records from Deerfield 
Prison.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


